Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited                                    Jun 20 2013, 5:46 am
before any court except for the purpose
of establishing the defense of res
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

KIRK S. FREEMAN                                      GREGORY F. ZOELLER
Lafayette, Indiana                                   Attorney General of Indiana

                                                     JAMES B. MARTIN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

SAMUEL BRADBURY,                                     )
                                                     )
        Appellant-Defendant,                         )
                                                     )
               vs.                                   )      No. 79A02-1210-CR-828
                                                     )
STATE OF INDIANA,                                    )
                                                     )
        Appellee-Plaintiff.                          )


                     APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                            The Honorable Gregory J. Donat, Judge
                               Cause No. 79D04-1111-FD-256


                                            June 20, 2013

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

      In this interlocutory appeal, Samuel Bradbury appeals the trial court’s denial of his

motion to suppress. We affirm.

                                          Issue

      Bradbury raises one issue, which we restate as whether the trial court properly

denied his motion to suppress regarding marijuana found during a patdown search.

                                          Facts

      On October 3, 2011, Officer Jonathan Lendermon of the Tippecanoe County

Sheriff’s Department was speaking to Andy Wall about illegal drug use, and Wall’s

phone kept beeping, indicating that he was receiving text messages or voice mails. Wall

gave Officer Lendermon consent to look at his phone, and Officer Lendermon saw text

messages from Bradbury about Wall buying marijuana from Bradbury.

      Officer Lendermon asked Sergeant Leonard Halascsak to go to Bradbury’s

residence while Officer Lendermon finished his conversation with Wall and contacted the

deputy prosecutor for a search warrant of Bradbury’s residence. Sergeant Halascsak and

Deputy Chris Black went to Bradbury’s residence. Deputy Black approached the back

door while Sergeant Halascsak approached the front door. When Sergeant Halascsak

approached the front door, he walked past a window and could see a “hookah” in the

living room. Tr. p. 26. He either rang the doorbell or knocked on the door. Sergeant

Halascsak saw a woman, later identified as Monica Brietz, walk down the hall and look

at him, but then she walked past the front door, went upstairs, and walked into a room.

Soon, Bradbury walked out of the same room, came downstairs, and answered the door.

                                            2
      Sergeant Halascsak told Bradbury that he was investigating possession of

marijuana and asked if he could come into the house. Bradbury acknowledged his

identity and refused to let Sergeant Halascsak into the house, but he stepped onto the

porch. Sergeant Halascsak saw that Bradbury had two bulges in his pockets. Because he

was concerned about the bulges, Sergeant Halascsak placed Bradbury in handcuffs,

informed Bradbury that he was not under arrest, and told Bradbury that he was going to

search him for officer safety reasons. Sergeant Halascsak then yelled for anyone else in

the house to come outside, and Brietz came back downstairs. While Sergeant Halascsak

talked to Brietz, he instructed Deputy Black to do a patdown search of Bradbury. Deputy

Black also saw an egg-sized bulge in Bradbury’s pocket. Deputy Black asked Bradbury

if he “had anything on him.” Id. at 39. Bradbury responded that he had marijuana in his

pocket. Deputy Black then retrieved a baggie of marijuana from Bradbury’s pocket.

      The State ultimately charged Bradbury with Class D felony maintaining a

common nuisance, Class D felony dealing in marijuana, and Class D felony possession of

marijuana. Bradbury filed a motion to suppress, arguing that the patdown search was

improper under the United States Constitution’s Fourth Amendment and Article 1,

Section 11 of the Indiana Constitution. According to Bradbury, the officers had no

reasonable suspicion that he was armed and dangerous and “any consent obtained was

rendered involuntary.” Appellant’s App. p. 32. After a hearing, the trial court denied

Bradbury’s motion to dismiss. The trial court found:

                    Sgt. Halascsak testified to more than sufficient indicia
             to justify Terry pat-downs of Bradbury and [Brietz]. The
             Court notes that the case in point is not a simple traffic stop

                                           3
              where there was no indication of other criminal activity, and
              less reason to infer danger to the officers. Instead this was a
              case involving officers responding to a drug dealing situation
              in a dwelling, with multiple defendants whose intent could
              not be readily ascertained.

                      Sgt. Halascsak believed that he was in a dealing
              situation, and testified that based on his experience guns or
              weapons are often present at dealing situations. Furthermore,
              he provided additional factors about the situation:

              1.     officers had not known there was more than one
                     person present in the house, and could not be sure
                     there were not others;

              2.     [Brietz] had seen the officers, but rather than answer
                     the door had gone up the stairs;

              3.     [Brietz] might have gone to warn others, or perhaps
                     had retrieved a weapon from the upstairs room.

                     Furthermore, in Bradbury’s case a Terry pat-down was
              not actually performed. Rather the officer seized contraband
              which the defendant stated he had on his person. However,
              evidence at hearing clearly indicates that had Dep. Black
              conducted the pat-down as directed by Sgt. Halascsak, he
              would have felt the marijuana in the defendant’s pocket,
              would have recognized it as contraband, and could have
              removed it under the plain feel doctrine.

Id. at 45. The trial court also found that the marijuana in Bradbury’s pocket would have

been discovered regardless of the patdown search because, after the house was searched

pursuant to the search warrant, the officers found “substantial evidence of dealing” and

Bradbury would have been searched incident to his arrest. Id. at 46. Finally, the trial

court also concluded that “even assuming the warrant was defective because it alluded to

evidence seized contrary to law, the Court notes that the officers had a good faith basis to

conduct their search pursuant to the warrant, and that the evidence seized in the house is

                                             4
admissible under I.C. 35-37-4-5.” Id. at 47. The trial court granted Bradbury’s request

for certification for interlocutory appeal, and we accepted jurisdiction over the

interlocutory appeal pursuant to Indiana Appellate Rule 14(B).

                                              Analysis

       Bradbury argues that the patdown search violated the Fourth Amendment to the

United States Constitution.1 Our standard of review for the denial of a motion to suppress

evidence is similar to other sufficiency issues. Jackson v. State, 785 N.E.2d 615, 618

(Ind. Ct. App. 2003), trans. denied.          We determine whether substantial evidence of

probative value exists to support the denial of the motion. Id. We do not reweigh the

evidence, and we consider conflicting evidence that is most favorable to the trial court’s

ruling. Id. However, the review of a denial of a motion to suppress is different from

other sufficiency matters in that we must also consider uncontested evidence that is

favorable to the defendant. Id. We review de novo a ruling on the constitutionality of a

search or seizure, but we give deference to a trial court’s determination of the facts,

which will not be overturned unless clearly erroneous. Campos v. State, 885 N.E.2d 590,

596 (Ind. 2008).

       The Fourth Amendment to the United States Constitution prohibits unreasonable

searches and seizures by the government. Patterson v. State, 958 N.E.2d 478, 482 (Ind.

Ct. App. 2011). “Searches performed by government officials without warrants are per



1
  Bradbury also argues that the search violated Article 1, Section 11 of the Indiana Constitution.
However, because Bradbury has failed to provide us with an analysis of his Indiana constitutional claim
separate from the federal analysis, he has waived any claim of error. Francis v. State, 764 N.E.2d 641,
647 (Ind. Ct. App. 2002).
                                                  5
se unreasonable under the Fourth Amendment, subject to a ‘few specifically established

and well-delineated exceptions.’” Holder v. State, 847 N.E.2d 930, 935 (Ind. 2006)

(quoting Katz v. United States, 389 U.S. 347, 357, 88 S. Ct. 507, 514 (1967)). A search

without a warrant requires the State to prove an exception to the warrant requirement

applicable at the time of the search. Id.

       One exception was established in Terry v. Ohio, in which “the United States

Supreme Court held that a police officer may briefly detain a person for investigatory

purposes if, based on specific and articulable facts together with reasonable inferences

drawn therefrom, an ordinarily prudent person would reasonably suspect that criminal

activity was afoot.” Patterson, 958 N.E.2d at 482 (citing Terry v. Ohio, 392 U.S. 1, 30,

88 S. Ct. 1868, 1884 (1968)). Reasonable suspicion is determined on a case-by-case

basis by examining the totality of the circumstances. Id.

       “In addition to detainment, Terry permits a police officer to conduct a limited

search of the individual’s outer clothing for weapons if the officer reasonably believes

that the individual is armed and dangerous.” Id. at 482-83. “An officer’s authority to

perform such a pat-down search of a detained individual during a Terry stop is dependent

upon the nature and extent of the officer’s particularized concern for his or her safety.”

Id. at 483 (citing Rybolt v. State, 770 N.E.2d 935, 938 (Ind. Ct. App. 2002), trans.

denied). The officer only needs reasonable suspicion that the individual is armed to

justify a limited patdown search of the individual’s outer clothing. Id. at 485. “[T]here

must exist articulable facts to support an officer’s reasonable belief that the particular

individual is armed and dangerous.” Id. at 486. “In determining whether an officer acted

                                            6
reasonably under the circumstances, we consider the specific, reasonable inferences that

the officer is entitled to draw from the facts in light of his or her experience.” Id.

        Bradbury argues that the patdown was improper because he did not make any

furtive movements or cause the officers to be in fear for their safety. However, the State

presented evidence that, while officers were investigating Wall for possession of drugs,

they learned that Bradbury was arranging to sell drugs to Wall. When officers arrived at

Bradbury’s residence and walked past the living room window, they saw a “hookah.” Tr.

p. 26. They knocked on the door, but Brietz walked past the front door and went upstairs

into a room. A few minutes later, Bradbury emerged from the same room and answered

the door. When he opened the door, Bradbury had discernible bulges in his pockets.

        We conclude that the officers had reasonable suspicion to believe that Bradbury

was armed and dangerous. The officers were aware that Bradbury was preparing to

engage in a drug transaction, they saw drug paraphernalia in the living room, Brietz was

acting suspiciously, Bradbury had bulges in his pockets, and the officers knew that drug

dealers often carry weapons. A reasonably prudent person in these circumstances would

be warranted in believing that his or her safety or that of others was in danger. Thus, the

patdown search was reasonable, and Bradbury’s Fourth Amendment rights were not

violated.2 See, e.g., Washington v. State, 784 N.E.2d 584, 588 (Ind. Ct. App. 2003)


2
 The State also argues that the search was proper based on State v. Washington, 898 N.E.2d 1200 (Ind.
2008). In Washington, an officer asked a driver during a traffic stop regarding whether “he had any guns,
drugs, or anything that may harm [him] on his person,” and the driver responded that he had “a couple
dime bags on him.” Washington, 898 N.E.2d at 1203. Our supreme court held:

                The officer’s brief questioning as to whether the defendant had any
                weapons, drugs, or anything else that could harm the officer was not
                                                   7
(holding that a patdown search was warranted where the defendant made an unusually

“wide movement back towards his hip” when retrieving his driver’s license and he had a

bulge on his back hip).

                                            Conclusion

       The trial court properly denied Bradbury’s motion to suppress. We affirm.

       Affirmed.

NAJAM, J., and BAILEY, J., concur.




               itself a search or seizure and thus was not prohibited by the Fourth
               Amendment. The defendant was not obligated to answer the questions,
               and his choice to do so and to disclose inculpatory information provided
               the basis for the officer’s further request for permission to search the
               defendant’s trouser pockets.

Id. at 1205. We need not address the State’s argument because we conclude that the patdown search was
proper.
                                                  8